EXHIBIT 10.4


 


WARRANT TO PURCHASE


500,000 SHARES OF THE COMMON STOCK

 

OF

 

TRANS-LUX CORPORATION

 

Issuance Date: June 4, 2020

 

This Warrant has not been registered under the Securities Act of 1933, as
amended (the “Act”) or any securities laws of the State of New York. This
Warrant (and any shares of common stock issued upon exercise thereof, the
“Warrant Shares”) has been acquired for investment (and not with a view toward
distribution or resale) directly from Trans-Lux Corporation (the “Company”) in a
transaction not involving any public offering, and must be held for the minimum
period of time as may be required by applicable federal or state Securities
Laws. No sale, pledge or other transfer or disposition of the Warrant or Warrant
Shares, or of any interest therein, may be made unless in compliance with the
terms herein and unless and until (i) a registration statement under the Act has
been filed with the Securities and Exchange Commission and pursuant to any
applicable state securities laws and has become effective with respect to such
transfer or (ii) the Company shall have received an opinion of counsel
reasonably satisfactory to it and in form and substance reasonably satisfactory
to it that registration under the Act and applicable state law is not required
with respect to the intended transfer. An opinion of counsel that routinely is
involved in the practice of securities law shall be sufficient for the aforesaid
purposes, and upon delivery of same the Warrant Holder (as hereinafter defined)
shall be entitled to sell, pledge, transfer or dispose of the Warrant or Warrant
Shares. As used throughout, any law, regulation, rule, etc. governing the
issuance and sale of securities and promulgated by any state or Federal
authority having jurisdiction thereto shall be referred to as “Securities Law”
or “Securities Laws”.

1

--------------------------------------------------------------------------------


 

Any purported sale, pledge or other transfer or disposition of this Warrant or
of the Warrant Shares in violation of any provision of this Warrant (including,
but not limited to the above securities laws restrictions) shall be null and
void.

This certifies that in connection with the consummation of a transaction with
Craftsmen Industries, Inc., whereby a Guaranty was given by Warrant Holder and
other good and valuable consideration given by Unilumin USA, LLC, a Florida
limited liability company, its successors and/or assigns (“Warrant Holder”) to
the Company the receipt of which is hereby acknowledged, Warrant Holder is
entitled to purchase, subject to the provisions of this Warrant, for a period of
four years from the issuance of the Warrant, but not thereafter, from the
Company, an amount of the Company’s common stock equal to up to 500,000 shares
of the Company’s common stock on a fully diluted basis, as adjusted pursuant to
this Warrant, such shares being referred to as the “Warrant Shares”.  The
initial purchase price per share payable upon the exercise of this Warrant shall
be $1.00 per share (the “Warrant Price”),

This Warrant is subject to the following terms and conditions:

 

1.                                          Exercise of Warrant.

 

A.                This Warrant may be exercised in whole or in part by Warrant
Holder or the registered holder at any time within four years from the issuance
date of the Warrant, upon the following terms and conditions:

 

The Warrant Holder and/or the registered holder hereof shall be entitled to
exercise this Warrant, at any time within four years after the issuance date of
the Warrant.


2

--------------------------------------------------------------------------------



Warrant Holder and/or the registered holder hereof must give written notice at
the offices of the Company of its intention to exercise the Warrant in whole or
in part. Upon delivery of this Warrant at the offices of the Company or at such
other address as the Company may designate by notice in writing to Warrant
Holder with the Notice of Exercise annexed hereto duly executed, accompanied by
payment of the Warrant Price for the number of Warrant Shares purchased, the
Warrant Holder and/or the registered holder of this Warrant shall be entitled to
receive a certificate or certificates for the Warrant Shares so purchased and
the Company agrees that at all times during the term of this Warrant it shall
cause to be reserved for issuance such number of shares of its common stock as
shall be required for issuance and delivery upon exercise of this Warrant. In
the event of a partial exercise and purchase of Warrant Shares, the Company
shall issue an exchange warrant that can thereafter be utilized to exercise for
purchase of the remaining Warrant Shares not as yet purchased, which warrant
shall be issued on the same terms and conditions as set forth herein, but
adjusted for the remaining number of shares that are subject to the Warrant.

2.                                          Transfer or Assignment of Warrant.

 

Any assignment or transfer of this Warrant which is permissible shall be made by
surrender of this Warrant at the offices of the Company or at such other address
as the Company may designate in writing to the Warrant Holder or the registered
holder hereof with the Assignment Form annexed hereto duly executed and
accompanied by payment of any requisite transfer taxes and the Company shall,
provided all conditions with respect thereto as set forth herein, if any, have
been complied with, without charge, execute and deliver a new Warrant of like
tenor and amount in the name of the assignee or transferee.  The Company shall
process such transfer in a timely manner and agrees to complete the transfer
within five (5) business days after tender of the appropriate documents
necessary for such transfer.

3

--------------------------------------------------------------------------------



3.                                          Charges, Taxes and Expenses.

 

The issuance of certificates for shares of common stock upon any exercise of
this Warrant shall be made without charge to the Warrant Holder or the
registered holder hereof for  any stock transfer tax or other expense in respect
to the issuance of such certificates, and all of such taxes and expenses shall
be paid by the Company, and such certificates shall be issued only in the name
of the registered holder of this Warrant.

4.                                          Dilution Protection.

 

A.                In the event the Company shall (i) declare a dividend on its
common stock in shares of common stock or make a distribution in shares of
common stock, (ii) declare a stock split or reverse stock split of its
outstanding shares of common stock, (iii) combine its outstanding shares of
common stock into a smaller number of shares of common stock, or (iv) issue by
reclassification of its shares of common stock other securities (including any
such reclassification in connection with a consolidation or merger in which the
Company or any of its subsidiaries is the continuing corporation), then the
number of shares of common stock of the Company, deliverable to Warrant Holder
hereunder and the exercise price related thereto shall be adjusted so that
Warrant Holder shall be entitled to receive the kind and number of shares of
common stock of the Company which Warrant Holder has the right to receive, upon
the happening of any of the events described above, with respect to the shares
of the Company stock which were otherwise deliverable pursuant herein. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event.

B.                 Whenever the number of Warrant Shares or the exercise price
of this Warrant is adjusted pursuant to this paragraph, the Company shall
promptly mail by first class mail, postage prepaid, to Warrant Holder, notice of
such adjustment or adjustments. 

4

--------------------------------------------------------------------------------



5.                                          Miscellaneous.

A.                The terms of this Warrant shall be binding upon and shall
inure to the benefit of any successors or assigns of the Company and of the
holder or holders hereof and of the Warrant Shares. Upon 10 days’ prior written
notice to the Company, Warrant Holder or the registered holder shall be entitled
to assign or transfer the Warrant or Warrant Shares provided that such transfer
complies with all applicable securities laws.

B.                 No holder of this Warrant, as such, shall be entitled to vote
or receive dividends or be deemed to be a stockholder of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the holder of this Warrant, as such, any rights of a stockholder of the
Company or any right to vote, give or withhold consent to any corporate action,
receive dividends or subscription rights, or otherwise.

C.                 Receipt of this Warrant or the Warrant Shares shall
constitute agreement to all the terms and conditions contained herein including,
but not limited to, the Securities Laws restrictions, and shall be deemed a
representation of investment intent without a view toward distribution or
resale.

D.                 This Warrant and the performance of the parties hereunder
shall be construed and interpreted in accordance with the laws of the State of
New York and the Courts located in New York County, New York shall have
exclusive jurisdiction with respect to all controversies and disputes arising
hereunder.

E.                 All notices shall be in writing and shall be deemed to have
been properly given (i) upon delivery, if delivered in person, (ii) one (1)
business day after having been deposited for overnight delivery with any
reputable overnight courier service, or (iii) three (3) business days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by certified mail, postage prepaid, return
receipt requested, addressed as follows:

5

--------------------------------------------------------------------------------



If to Warrant Holder:

 

Unilumin USA, LLC

254 West 31st Street, 12th Floor
New York, NY 10001

 

with a copy to:

 

Durkin Law, LLC

101 Hudson Street, Suite 2100,
 Jersey City, NJ 07302

Attention: Thomas E. Durkin, III, Esq.
 If to the Company:

Trans-Lux Corporation

135 East 57th Street, 14th Floor
New York, NY 10022
Attention: Todd Dupee

 

with a copy to:

 

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019

Attention: Kenneth A. Schlesinger, Esq.

 

 

6.            Disposition of this Warrant and the Warrant Shares and
RegistrationUnder SecuritiesLaws

A.          The holder of this Warrant or the Warrant Shares, by acceptance
hereof agrees, prior to the disposition of any such Warrant or Warrant Shares,
to give written noticeto the Company expressing such holder’s intention to
effect such disposition and describing the mannerthereof.

6

--------------------------------------------------------------------------------



B.          The holder also understands (i) that the Warrant and the Warrant
Shares have not been and will not be registered under the Act and any applicable
state securities law and that the Company is and will be relying upon an
exemption from the registration requirements providing for issuance of
securities not involving any public offering, (ii) that the Company has relied
upon the fact that the Warrant and Warrant Shares will be held for investment
and without a view to distribution. The holder confirms to the Company that it
is acquiring the Warrant and the Warrant Shares for its own account for
investment and not with a view to the resale or distribution thereof, and
Warrant Holder shall be entitled to assign the Warrant or Warrant Shares to any
third party provided that such transfer is made in accordance with applicable
securities laws.

C.          Any substitute Warrant and each certificate for the Warrant Shares
shall contain a legend on the face thereof, in form and substance satisfactory
to counsel for the Company, setting forth the restrictions on transfer contained
in this Warrant (including, but not limited to, the above Securities Law
restrictions).

D.          Warrant Holder has made an investigation of the Company and its
business and has had available to it all information with respect thereto which
it needed to make an informed investment decision prior to the issuance of this
Warrant.

7.                  Amendment to Warrant.

 

Notwithstanding any of the provisions of this Warrant to the contrary, any of
the provisions of this Warrant may only be changed by a writing executed by
Warrant Holder or the registered holder and the Company.

 

 

[Signature Page Follows]



7

--------------------------------------------------------------------------------





 


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

 

TRANS-LUX CORPORATION

 

 

By:    /s/ Todd Dupee                                                    

Name:     Todd Dupee

Title:       Senior Vice President

Agreed to and Accepted:

 

WARRANT HOLDER:

 

Unilumin USA, LLC.

 

 

By:  /s/ Nicholas J. Fazio                   

Name: Nicholas J Fazio

Title: Chief Executive Officer





8

--------------------------------------------------------------------------------




SCHEDULE A

 

NOTICE OF EXERCISE

 

 

(To be executed by the Warrant Holder to exercise the Warrant) TO:           
Trans-Lux Corporation

Date:                               

 

(1)               The undersigned hereby elects to exercise the attached Warrant
for and to purchase there
under,                                                   Warrant Shares, and
herewith makes payment there for of

$                    .

 

(2)               Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 

(Name)

 

 

 

 

 

(Address)

 

 

 

 

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

 

 

 

 

 

 

 

 

 

 

(3)       Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

9

--------------------------------------------------------------------------------



 


(4)               Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:

 

(Name)

 

 

 

 

 

(Date)

 

 

(Signature)

 

 

 

(Address)







10

--------------------------------------------------------------------------------



 


ASSIGNMENT FORM

 

 

(To be executed by                                            in the event of an
Assignment or Transfer of the Warrant)

 

 

TO:                           Trans-Lux Corporation

 

 

 

 

 

 

 

Name

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Name of Registered Holder

(Please Print)

 

 

Dated:

 

11

 